


Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), effective July 1, 2006, is entered into
by and between SYS Technologies, a California corporation, with its principal
office at 5050 Murphy Canyon Road, Suite 200, San Diego, California 92123
(“Company”), and Ben Goodwin, (“Employee”), collectively the “Parties.” The
Parties hereto desire to enter into an employment arrangement and in order to
accomplish that purpose and in consideration of the terms, covenants and
conditions hereinafter set forth, the Parties hereby enter into this Agreement.

 

SECTION 1

 

EMPLOYMENT; TERM; DUTIES

 

1.1                                 Employment. Upon the terms and conditions
hereinafter set forth, the Company employs Employee, and Employee hereby accepts
employment, as President and Chief Operating Officer, Public Safety, Security,
and Industrial Systems Group.

 

1.2                                 Term. Employee’s employment hereunder shall
be for a term (the “Term”) commencing on the date this Agreement is effective
and ending on June 30, 2008, unless the Agreement terminates sooner pursuant to
Section 4 below; provided, however, that the Agreement shall renew automatically
for successive periods of one (1) year unless the Company or Employee provides
written notice to the other Party of a desire to change, modify, amend or
terminate the Agreement at least thirty (30) days prior to the then-current
expiration date of the Agreement. If the Company elects not to renew this
Agreement at the conclusion of the Term, Employee will be eligible for severance
benefits pursuant to and in accordance with subsections 4.2 or 4.4.

 

1.3                                 Duties. During the Term, Employee shall
perform such duties for the Company as are prescribed by applicable job
specifications, the Bylaws of the Company and such other or additional duties,
consistent with such Bylaws, as may be assigned to him/her from time to time by
the Chief Executive Officer (“CEO”), or the Board of Directors of the Company.
Employee shall devote his/her best efforts, attention and energies to the
performance of his/her duties hereunder. This employment is full-time and
exclusive. Employee may not work for any other company or enterprise during the
Term of this Agreement such that such employment would conflict or interfere
with his/her obligations to the Company under this Agreement. Employee must
advise the CEO in writing prior to undertaking any employment in addition to
his/her employment with the Company.

 

SECTION 2

 

COMPENSATION

 

2.1                                 Base Salary. For all services rendered by
Employee hereunder and all covenants and conditions undertaken by both Parties
pursuant to this Agreement, the Company shall pay, and Employee shall accept, as
compensation, an annual base salary (“Base Salary”) of Two Hundred Thousand
Dollars ($200,000). This Base Salary shall be payable in accordance with the
normal payroll practices of Company, less required deductions pursuant to state
and federal law, and less any amounts to be deducted pursuant to agreement
between the Parties.

 

2.2                                 Incentive Compensation. The Employee shall
also be paid such bonuses and/or other compensation as may be determined from
time to time by the CEO, or the Board of Directors as they, in their sole
discretion, may determine based upon the performance of the employee and/or of
the Company.

 

2.3                                 Performance and Salary Review. Employee’s
performance will be reviewed periodically, usually on an annual basis.
Adjustments to salary or other compensation, if any, will be made by the CEO, or
the Board of Directors as is then appropriate.

 

--------------------------------------------------------------------------------


 

SECTION 3

 

BENEFITS/BUSINESS EXPENSES

 

3.1                                 Benefits. During the Term, Employee shall be
entitled to participate in such life, health, accident, disability and
hospitalization insurance plans, pension plans and retirement plans as the
Company makes available to the employees of the Company as a group.

 

3.2                                 Business Expenses. Employee will be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of his/her duties on behalf of Company. To obtain reimbursement,
expenses must be submitted promptly with appropriate supporting documentation in
accordance with Company’s policies and procedures.

 

SECTION 4

 

TERMINATION; RESIGNATION; CHANGE OF CONTROL; DEATH; DISABILITY

 

4.1                                 Termination of Employment With Cause. If
(a) Employee fails to meet the performance standards established for his/her
position and does not remedy such shortcomings within 30 days after written
notice from the Company of such failure; or (b) Employee breaches any material
provision of this Agreement; or (c) Employee has been convicted of any felony;
or (d) Employee commits any act of fraud, misappropriation of funds or
embezzlement; or (e) Employee fails to report to work for three (3) consecutive
business days without informing his/her superior; or (f) Employee commits any
act, or fails to take any action, the effect of which is to bring the Company
into disrepute with any of its customers, including, but not limited to a
material violation of the Company Code of Ethics, the Company shall have the
right, upon written notice to the Employee, to immediately terminate his/her
employment (“Termination With Cause”) hereunder, without any further liability
or obligation to him/her hereunder or otherwise in respect of his/her
employment, other than its obligation to pay unpaid Base Salary and unused
personal time accrued as of the date of termination.

 

4.2                                 Termination of Employment Without Cause.
Notwithstanding any provision to the contrary herein, the Company may at any
time, in its sole and absolute discretion and for any or no reason, terminate
the employment of the Employee hereunder; PROVIDED, that if such termination is
not a Termination With Cause, as defined by subsection 4.1, and such termination
is not caused by the death or Disability of the Employee, the Company shall pay
and/or provide the Employee as follows:

 

4.2.1                        All accrued but unpaid Base Salary.

 

4.2.2                        Reimbursement of normal incidental employee
expenses as of the date of the termination as and when such amount is due and
payable hereunder in accordance with subsection 3.2.

 

4.2.3                        Company shall pay twelve (12) severance payments
(“Severance Payments”) payable monthly to Employee equivalent to one-twelfth
(1/12) of the Base Salary in effect as of the date of such termination (the
“Termination Date”) for a period of twelve months from the Date of Termination
(the “Severance Period”), provided that Employee and the Company execute an
appropriate mutual general release before Employee has any entitlement to the
Severance Payments. Company will also pay the premiums on the COBRA insurance
coverages during the Severance Period, provided that Employee qualifies for such
coverages and timely elects COBRA coverage. The Company may, at its option, pay
for and acquire insurance which will provide the Severance Payments and such
benefits during the Severance Period.

 

4.2.4                        All stock options issued to Employee or earned but
not yet issued prior to the Termination Date shall immediately become fully
vested.

 

--------------------------------------------------------------------------------


 

4.2.5                        Accrued but unused personal leave shall be paid out
in accordance with legal requirements. No personal leave or other benefits shall
continue to accrue during the Severance Period.

 

4.2.6                        Notwithstanding the foregoing, if any amounts due
to Employee pursuant to this Agreement are determined to be “Parachute Payments”
as such term is defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations promulgated thereunder, then the total
compensation paid to Employee pursuant to this Agreement, together with any
other payment or the value of any benefit received or to be received by Employee
which is treated as a Parachute Payment shall not exceed 2.99 times Employee’s
Base Amount (as such term is defined in Section 280G of the Code). In the event
a reduction of the payments set forth in this Agreement is required pursuant to
this Section, Employee may select the compensation which will be reduced in
order to fall within the 2.99 times Base Amount limitation.

 

4.3                                 Resignation.

 

4.3.1                        If Employee resigns (except as set forth in
subsections 4.3.2 or 4.4 below), this Agreement shall immediately terminate and
the Company shall have no further liability or obligation to Employee hereunder,
including any severance payments, or otherwise in respect of his/her employment,
other than its obligation to pay unpaid Base Salary and unused personal leave
accrued as of the date of resignation.

 

4.3.2                        Resignation with Cause. If Employee resigns his/her
employment because (a) his/her position or duties are modified by the Company to
such an extent that his/her duties are substantially no longer consistent with
the position for which he/she was employed pursuant to this Agreement, or
(b) there has been a material breach by the Company of a material term of this
Agreement which continues uncured following fourteen (14) days after written
notice by Employee to the Company of such breach, then Employee will be entitled
to the severance benefits set forth in subsection 4.2, consistent with the terms
of said provision.

 

4.4                                 Change In Control. In the event of a Change
in Control (as that term is defined below), Company shall immediately take all
necessary measures, consistent with the Company’s Stock Option Plans, to
accelerate the vesting of any unvested options held by the Employee under such
Plans so that such options will be treated as vested options during the Change
in Control. In addition, employment separation, as provided in this section,
that occurs as a result of a Change in Control shall result in Severance
Payments on the same terms set forth in subsection 4.2 above, except that the
Severance Period shall be eighteen (18) months. Such Change In Control Severance
Payments will be made in the event of:

 

(a)                                  Employee’s involuntary dismissal or
discharge by the Company, other than pursuant to subsections 4.1, 4.3.1, or 4.5,
or

 

(b)                                 Employee’s voluntary resignation, other than
pursuant to subsection 4.3, following (i) a change in his/her position with the
Company (or Parent or Subsidiary employing Employee) which materially reduces
his/her duties and responsibilities or the level of management to which he/she
reports, (ii) a reduction in Employee’s level of compensation as of the date of
the Change in Control (including base salary and fringe benefits), or (iii) a
relocation of Employee’s place of employment by more than fifty (50) miles,
provided and only if such change, reduction, or relocation is effected by the
Company without Employee’s express consent.

 

4.4.1                        For purposes of this Agreement, a “Change in
Control” shall mean: (i) the acquisition, by one person or a group, of stock of
the Company that causes such person or group to own more than 50% of the total
fair market value or total voting power of the stock of such Company;
(ii) either: (1) the acquisition, by one person or a group, of ownership of 35%
or more of the total voting power of the stock of the Company; or (2) the
replacement of a majority of the members of the Board with directors whose
appointment or election is not endorsed by the existing Board; AND (iii) the
acquisition of assets from the Company that have a total gross fair market value
of 40% or more of the total gross fair market value of all assets of the Company
prior to the acquisition.

 

--------------------------------------------------------------------------------


 

4.5                                 Termination Due to Death or Disability. This
Agreement will immediately terminate upon Employee’s death. This Agreement will
terminate upon Employee’s Disability (as defined below), when consistent with
state and federal law. In the event of Employee’s termination due to death or
Disability, Employee, or Employee’s heirs, personal representatives or estate,
as the case may be, will be entitled to receive only the standard entitlements
and those benefits available under any applicable Company plan or insurance
policy, subject to such plan or policy requirements, along with accrued unpaid
Base Salary and personal time. All other Company obligations to Employee
pursuant to this Agreement will become automatically terminated and completely
extinguished. In addition, neither Employee nor Employee’s heirs, personal
representatives or estate will be entitled to receive Severance Payments or
other benefits described in subsection 4.2 above.

 

4.5.1                        For the purpose of this Agreement only, the Company
will not deem this Agreement terminated due to Employee’s Disability unless:
(i) he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; (ii) he or she is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) the
Employee is determined to be totally disabled by the Social Security
Administration. For purposes of this Section 4.5.1(i) and (ii), whether Employee
satisfies the definition of Disabled shall be determined in good faith by the
Board of Directors of the Company.

 

4.6                                 Catch-Up Payments for Certain Key Employees.
The Company shall delay any payments required under this Section 4 for six
months following Employee’s termination if Employee is deemed a “key employee,”
as that term is defined under Code Section 409A. If payments under Section 4 are
delayed, then on the day following the end of the six-month period the Company
shall make a catch-up payment equal to the total amount of such payments that
would have been made during the six-month period but for the application of Code
Section 409A, plus interest calculated at the one-year Treasury Bill rate.

 

SECTION 5

 

INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION; NON-DISCLOSURE; UNFAIR
COMPETITION; CONFLICT OF INTEREST

 

5.1                                 Inventions. All processes, technologies and
inventions relating to the business of the Company (collectively, “Inventions”),
including new contributions, improvements, ideas, discoveries, trademarks and
trade names, conceived, developed, invented, made or found by the Employee,
alone or with others, during his/her employment by the Company, whether or not
patentable and whether or not conceived, developed, invented, made or found on
the Company’s time or with the use of the Company’s facilities or materials,
shall be the property of the Company and shall be promptly and fully disclosed
by Employee to the Company. The Employee shall perform all necessary acts
(including, without limitation, executing and delivering any confirmatory
assignments, documents or instruments requested by the Company) to assign or
otherwise to vest title to any such Inventions in the Company and to enable the
Company, at its expense, to secure and maintain domestic and/or foreign patents
or any other rights for such Inventions. This Agreement and this subsection does
not apply to an Invention which qualifies fully as a nonassignable Invention
under Section 2870 of the California Labor Code.

 

5.2                                 Confidential/Trade Secret
Information/Non-Disclosure.

 

5.2.1                        Confidential/Trade Secret Information Defined.
During the course of Employee’s employment, Employee will have access to various
confidential/trade secret information of the Company. “Confidential/trade secret
information” is information that is not generally known to the public and, as a
result, is of economic benefit to the Company in the conduct of its business.
Employee and the Company agree that the term “confidential/trade secret”
includes but is not limited to all information developed or obtained by the
Company,

 

--------------------------------------------------------------------------------


 

including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, menus, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/trade secret information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Employee for the Company, including
its affiliates and its predecessors and/or their employees during the term of
Employee’s employment with the Company. It does not include any information
which (a) was in the lawful and unrestricted possession of Employee prior to its
disclosure to Employee by the Company or its affiliates or predecessors, (b) is
or becomes generally available to the public by lawful acts other than those of
Employee after receiving it, or (c) has been received lawfully and in good faith
by Employee from a third party who is not and has never been an employee of the
Company or its affiliates or predecessors and who did not derive it from the
Company or its affiliates or predecessors.

 

5.2.2                        Restriction on Use of Confidential/Trade Secret
Information. Employee agrees that his/her use of confidential/trade secret
information is subject to the following restrictions for an indefinite period of
time so long as the confidential/trade secret information has not become
generally known to the public:

 

(a)                                  Non-Disclosure. Employee agrees that he/she
will not publish or disclose, or allow to be published or disclosed,
confidential/trade secret information to any person without the prior written
authorization of the Company unless pursuant to Employee’s job duties to the
Company under this Agreement.

 

(b)                                 Non-Removal/Surrender. Employee agrees that
he/she will not remove any confidential/trade secret information from the
offices of the Company or the premises of any facility in which the Company is
performing services, except pursuant to his/her duties under this Agreement.
Employee further agrees that he/she shall surrender to the Company all documents
and materials in his/her possession or control which contain confidential/trade
secret information and which are the property of the Company upon the
termination of this Agreement, and that he/she shall not thereafter retain any
copies of any such materials.

 

5.2.3                        Non-Solicitation of Customers/Prohibition Against
Unfair Competition. Employee agrees that at no time after his/her employment
with the Company will he/she engage in competition with the Company while making
any use of the Company’s confidential/trade secret information. In addition,
Employee agrees that, for the duration of the severance payments as provided for
in Section 4.2 or 4.4, he/she will not directly or indirectly accept or solicit,
whether as an employee, independent contractor or in any other capacity, the
business of any customer of the Company with whom Employee worked or otherwise
had access to the Company’s confidential/trade secret information pertaining to
its business with that customer during the last two (2) years of his/her
employment with the Company.

 

5.3                                 Conflict of Interest. During Employee’s
employment with Company, Employee must not engage in any work, paid or unpaid,
that creates an actual conflict of interest with Company. Such work shall
include, but is not limited to, directly or indirectly competing with Company in
any way, or acting as an officer, director, employee, consultant, controlling or
5% stockholder, volunteer, lender, or agent of any business enterprise of the
same nature as, or which is in direct competition with the business in which
Company is now engaged or in which Company becomes engaged during Employee’s
employment with Company, as may be determined by the Board of Directors in its
sole discretion. If the Board of Directors believes such a conflict exists
during Employee’s employment, the Board of Directors may ask Employee to choose
to discontinue the other work or resign employment with Company. In addition,
Employee agrees not to refer any client or potential client of Company to
competitors of Company without obtaining the Company’s prior written consent
during Employee’s employment. Any termination of Employee’s employment due to
violation of this subsection is considered “With Cause” for the purposes of
section 4.1 above.

 

--------------------------------------------------------------------------------


 

5.4                                 Non-Solicitation During Employment. Employee
shall not during his/her employment interfere with or disrupt or attempt to
disrupt Employer’s business relationship with its customers or suppliers or
solicit any of the employees of Employer to leave the employ of Employer.

 

5.5                                 Non-Solicitation of Employees. Employee
agrees that, for the duration of the severance payments as provided for in
Section 4.2 or 4.4, he/she shall not, directly or indirectly, ask or encourage
any of the Company’s employees to leave their employment with the Company or
solicit any of the Company’s employees for employment.

 

5.6                                 Breach of Provisions. If the Employee
breaches any of the provisions of this Section 5, or in the event that any such
breach is threatened by the Employee, in addition to and without limiting or
waiving any other remedies available to the Company at law or in equity, the
Company shall be entitled to immediate injunctive relief in any court, domestic
or foreign, having the capacity to grant such relief, to restrain any such
breach or threatened breach and to enforce the provisions of this section 5. The
Employee acknowledges and agrees that there is no adequate remedy at law for any
such breach or threatened breach and, in the event that any action or proceeding
is brought seeking injunctive relief, the Employee shall not use as a defense
thereto that there is an adequate remedy at law. In addition, if the Employee
breaches any of the provisions of this section 5, any and all Severance Payments
and benefit obligations under this Agreement or otherwise will cease and be
extinguished in their entirety and the Company will have no further obligations
in that regard.

 

5.7                                 Reasonable Restrictions. The parties
acknowledge that the foregoing restrictions, as well as the duration and the
territorial scope thereof as set forth in this section 5, are under all of the
circumstances reasonable and necessary for the protection of the Company and its
business.

 

5.8                                 Definition. For purposes of this section 5,
the term “Company” shall be deemed to include any subsidiary or affiliate of the
Company.

 

SECTION 6

 

MISCELLANEOUS

 

6.1                                 Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, heirs, distributees, successors and assigns; PROVIDED,
that the rights and obligations of the Employee hereunder shall not be
assignable by him/her.

 

6.2                                 Notices. Any notice provided for herein
shall be in writing and shall be deemed to have been given or made (a) when
personally delivered or (b) when sent by telecopier and confirmed within
forty-eight (48) hours by letter mailed or delivered to the party to be notified
at its or his/hers address set forth herein; or three (3) days after being sent
by registered or certified mail, return receipt requested, (or by equivalent
currier with delivery documentation such as FEDEX or UPS) to the address of the
other party set forth or to such other address as may be specified by notice
given in accordance with this section 6.2:

 

If to the Company:

SYS Technologies
5050 Murphy Canyon Road, Suite 200
San Diego, CA 92123
Tel: (858) 715-5500
Fax: (858) 715-5510
Attention: Sr. Vice President, Corp. Admin.

 

 

If to Employee:

Name: Ben Goodwin
Address:
                                                          

 

--------------------------------------------------------------------------------


 

 

                                       , CA

 

Tel:

(    )     -    

 

Fax: 

(    )     -    

 

6.3                                 Severability. If any provision of this
Agreement, or portion thereof, shall be held invalid or unenforceable by a court
of competent jurisdiction, such invalidity or unenforceability shall attach only
to such provision or portion thereof, and shall not in any manner affect or
render invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

 

6.4                                 Waiver. No waiver by a party hereto of a
breach or default hereunder by the other party shall be considered valid, unless
expressed in a writing signed by such first party, and no such waiver shall be
deemed a waiver of any subsequent breach or default of the same or any other
nature.

 

6.5                                 Entire Agreement. This Agreement sets forth
the entire agreement between the Parties with respect to the subject matter
hereof, and supersedes any and all prior agreements between the Company and
Employee, whether written or oral, relating to any or all matters covered by and
contained or otherwise dealt with in this Agreement. This Agreement does not
constitute a commitment of the Company with regard to Employee’s employment,
express or implied, other than to the extent expressly provided for herein.

 

6.6                                 Amendment. No modification, change or
amendment of this Agreement or any of its provisions shall be valid, unless in
writing and signed by the party against whom such claimed modification, change
or amendment is sought to be enforced.

 

6.7                                 Authority. The Parties each represent and
warrant that it/he or she has the power, authority and right to enter into this
Agreement and to carry out and perform the terms, covenants and conditions
hereof.

 

6.8                                 Attorneys’ Fees. The Parties shall each be
responsible for their own attorneys’ fees.

 

6.9                                 Titles. The titles of the sections of this
Agreement are inserted merely for convenience and ease of reference and shall
not affect or modify the meaning of any of the terms, covenants or conditions of
this Agreement.

 

6.10                           Applicable Law; Choice of Forum. Any proceeding
between the parties arising out of or relating to this Agreement shall be
brought in the appropriate forum in San Diego County, California. This
Agreement, and all of the rights and obligations of the parties in connection
with the employment relationship established hereby, shall be governed by and
construed in accordance with the substantive laws of the State of California
without giving effect to principles relating to conflicts of law.

 

6.11                           Arbitration.

 

6.11.1                  Scope. To the fullest extent permitted by law, Employee
and Company agree to the binding arbitration of any and all controversies,
claims or disputes between them arising out of or in any way related to this
Agreement, the employment relationship between Company and Employee and any
disputes upon termination of employment, including but not limited to breach of
contract, tort, discrimination, harassment, wrongful termination, demotion,
discipline, failure to accommodate, family and medical leave, compensation or
benefits claims, constitutional claims; and any claims for violation of any
local, state or federal law, statute, regulation or ordinance or common law. For
the purpose of this agreement to arbitrate, references to “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and

 

--------------------------------------------------------------------------------


 

assigns of any of them, and this agreement to arbitrate shall apply to them to
the extent Employee’s claims arise out of or relate to their actions on behalf
of Company.

 

6.11.2                  Arbitration Procedure. To commence any such arbitration
proceeding, the party commencing the arbitration must provide the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims. In
no event shall this notice for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations. The arbitration will be
conducted in San Diego, California, by a single neutral arbitrator and in
accordance with the then-current rules for resolution of employment disputes of
the American Arbitration Association (“AAA”). The parties are entitled to
representation by an attorney or other representative of their choosing. The
arbitrator shall have the power to enter any award that could be entered by a
judge of the trial court of the State of California, and only such power, and
shall follow the law. The award shall be binding and the Parties agree to abide
by and perform any award rendered by the arbitrator. The arbitrator shall issue
the award in writing and therein state the essential findings and conclusions on
which the award is based. Judgment on the award may be entered in any court
having jurisdiction thereof. Company shall bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

Dated:

November 10, 2006

 

/s/ Ben Goodwin

 

 

 

Name: Ben Goodwin

 

 

 

 

 

 

 

SYS Technologies, Inc.

 

 

 

 

Dated:

November 10, 2006

 

By: /s/ Rob Babbush

 

 

 

Name: Rob Babbush

 

 

 

Title:                                             Sr. Vice President, Corp.
Admin.

 

--------------------------------------------------------------------------------
